DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2021 has been entered.

Response to Amendment
The amendment of 08 February 2021 has been entered.
Disposition of claims:
	Claim 8 is cancelled.

	Claims 1-7 and 9-21 are pending.

Response to Arguments
Applicant’s arguments, see the final paragraph of p. 14 through the final paragraph of p. 21 of the reply filed 08 February 2021, with respect to the rejection(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 1059686062 A, using the attached translation for references) in view of Lee (US 2018/0033974 A1) set forth in the last Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Case (“The Preparation of Hydrazidines and as-Triazines Related to Substituted 2-Cyanopyridines”, Journal of Organic Chemistry, vol. 30, issue 3 (1965) pp. 931-933) (hereafter “Case 1”), and Chebotareva et al. (US 20100249349 A1) (hereafter “Chebotareva”).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In the instant case, fewer than 50 words are used in the abstract. While the abstract is not required to have 50 words, as described above, the abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. While the claimed compounds are described in words as fused 1,2,4-triazines, this description does not describe the nature of the claimed fused ring compounds sufficiently enough to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9-10, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Case (“The Preparation of Hydrazidines and as-Triazines Related to Substituted 2-Cyanopyridines”, Journal of Organic Chemistry, vol. 30, issue 3 (1965) pp. 931-933) (hereafter “Case 1”).
Regarding claims 1, 4, 9-10, and 20-21: Case 1 discloses the compounds shown below {Table IV}.

    PNG
    media_image1.png
    199
    214
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    207
    223
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    205
    248
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    203
    296
    media_image4.png
    Greyscale


Claim(s) 1, 4, 6, 9-10, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Case (“The Preparation of Triazines and Benzimidazoles From 1- and 3-Cyanoisoquinolines (1)”, Journal of Heterocyclic Chemistry, vol. 4, issue 4 (1967) pp. 483-485) (hereafter “Case 2”).
Regarding claims 1, 4, 9-10, and 20-21: Case 2 discloses the compounds shown below {p. 484}.

    PNG
    media_image5.png
    426
    561
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9-10, 13-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chebotareva et al. (US 2010/0249349 A1) (hereafter “Chebotareva”).
Regarding claims 1-4, 7, and 9-10: Chebotareva discloses a compound having the structure shown below {Claim 5, p. 74: Compound E-1}.
[AltContent: textbox (Compound E-1 of Chebotareva)]
    PNG
    media_image6.png
    826
    494
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    273
    1168
    media_image7.png
    Greyscale


Chebotareva does not exemplify a compound similar to Compound E-1 of Chebotareva in which the positions indicated by R3 and R3’ are other than hydrogen.
However, Chebotareva teaches that Compound E-1 shown above has the structure of formula (I) of Chebotareva, shown below {(claim 5 depends from claim 1 and describes polymer compounds according to claim 1.), (claim 1 recites that the polymer compounds have the structure of Formula (I) of Chebotareva.)}.
[AltContent: textbox (Formula (XI) of Chebotareva)][AltContent: textbox (Formula (I) of Chebotareva)]
    PNG
    media_image8.png
    515
    661
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    816
    947
    media_image9.png
    Greyscale


Formula (I) of Chebotareva is described in both claim 1 and paragraph [0020].
Chebotareva teaches that R3 and R3’ of Formula (I) can be organic substituent in addition to hydrogen {claim 1 as well as paragraph [0020]}. Furthermore, Compound E-1 of Chebotareva has the structure of formula (XI) of Chebotareva, which is a sub-genus of formula (I) {Claim 2 and paragraph [0024]}. R3 and R3’ of Formula (XI) are the same as R3 and R3’ of Formula (I) and can be C1 to C18 alkyl {Claim 2 and paragraph [0024]}.
Therefore at the time the invention was effectively filed, both hydrogen and C1 to C18 alkyl were known elements that could be R3 and R3’
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound E-1 of Chebotareva by substituting a C1 to C18 alkyl in place of the hydrogen atoms at R3 and R3’ of Compound E-1, based on the teaching of Chebotareva. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of C1 to C18 alkyl would have been a choice from a finite number of identified, predictable solutions (the options for R3 and R3’ of Chebotareva), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
In the resultant compound, ring A is phenyl where R1 is an alkyl substituent (the polymer backbone is an alkyl chain).

Regarding claims 13-14: Chebotareva teaches all of the features with respect to claim 1, as outlined above. 
Claim 13 differs from claim 1 in that the compound of claim 1 is comprised in an organic layer in an organic light emitting device, the organic layer being disposed between the anode and the cathode of the organic light emitting device.
Chebotareva does not exemplify a device comprising the modified Compound E-1 of Chebotareva.
However, Chebotareva does teach an organic light emitting device comprising an anode, a cathode, and an organic layer disposed therebetween {paragraphs [0108] to [0119]}. Chebotareva teaches that the compounds of the disclosure of Chebotareva can be used as the host material for a phosphorescent dopant in the light-emitting layer of the organic light emitting device {paragraph [0112]}.
Chebotareva further teaches that compounds of the disclosure provide organic light emitting devices with good color purity, good device efficiency, and good operational lifetime {paragraph [0019]}. Chebotareva further teaches that the compounds of the disclosure have good solubility and high glass transition temperatures, facilitating the fabrication of coatings and thin films comprising the compounds that are thermally and mechanically stable and relatively free of defects {paragraph [0119]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the Compound E-1 of Chebotareva such that it was used as the host material for a phosphorescent dopant in the light-emitting layer of the organic light emitting device taught by Chebotareva (in an organic layer that is a light-emitting layer that is disposed between the anode and the cathode as described above), based on the teaching of Chebotareva. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices, particularly in view of the good solubility and high glass transition 

Regarding claim 16: Chebotareva teaches all of the features with respect to claim 13, as outlined above. 
As described above, in the organic light emitting device taught by Chebotareva, the modified Compound E-1 of Chebotareva is comprised in the light emitting layer of the device as a host material for a phosphorescent dopant. 
The light emitting layer must necessarily transport holes within the layer itself in order for light emission to occur, and therefore the light emitting layer can be equated with a charge transporting layer and the host material of the light emitting layer can be equated with a charge transporting material.

Regarding claim 19: Chebotareva teaches all of the features with respect to claim 13, as outlined above. 
As described above, in the organic light emitting device taught by Chebotareva, the modified Compound E-1 of Chebotareva is comprised in the light emitting layer of the device as a host material for a phosphorescent dopant. A host and a dopant composition in a light emitting layer is a formulation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chebotareva et al. (US 2010/0249349 A1) (hereafter “Chebotareva”) as applied to claim 13 above, and further in view of Igarashi (US 2001/0019782 A1) (hereafter “Igarashi”).
Regarding claim 15: Chebotareva teaches all of the features with respect to claim 13, as outlined above.
Chebotareva teaches that in the organic light emitting device taught by Chebotareva, the modified Compound E-1 of Chebotareva is comprised in the light emitting layer of the device as a host material for a phosphorescent dopant.
However, Chebotareva does not exemplify a specific phosphorescent dopant.
Igarashi teaches the compound shown below is useful as a red emitting phosphorescent light emitting dopant for the light emitting layer of an organic light emitting device {(paragraph [0186]: Compound (2-9) is the phosphorescent light emitting dopant for the light emitting layer.), (p. 23, Compound (2-9))}.
[AltContent: textbox (Compound (2-9) of Igarashi)] 
    PNG
    media_image10.png
    591
    706
    media_image10.png
    Greyscale


Igarashi teaches that the phosphorescent light emitting dopant taught by Igarashi has good light emitting properties and that the red light emitting device of Igarashi have high efficiency {paragraphs [0010] and [0188]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Chebotareva by using Compound (2-9) of Igarashi as the phosphorescent dopant, based on the teaching of Igarashi. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices, particularly in view of the good light emitting properties of the compounds of Igarashi and the high efficiency of the organic light emitting devices using the compounds of Igarashi as phosphorescent light emitting dopants.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chebotareva et al. (US 20100249349 A1) (hereafter “Chebotareva”) as applied to claim 13 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claims 17-18: Chebotareva teaches all of the features with respect to claim 13, as outlined above.
Claim 17 differs from claim 17 in that the organic light emitting device is comprised in a consumer product.
Chebotareva does not exemplify a consumer product comprising the organic light emitting device of Chebotareva described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Chebotareva to be part of a flat panel display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Allowable Subject Matter
Claims 5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As outlined above, Chebotareva et al. (US 2010/0249349 A1) (hereafter “Chebotareva”) is a representation of the closest prior art.
With respect to claim 5, claim 5 recites that Y is selected from the group consisting of O and S. Neither Chebotareva nor the prior art more generally teach or motivate modifying the compounds of Chebotareva to have a structure in which the instant Y is O or S. Furthermore, the prior art does not teach compounds having the structure of the instant Formula I where the instant Y is O or S.
With respect to claims 11-12, neither Chebotareva nor the prior art more generally teach or motivate modifying the compounds of Chebotareva to have a structure having the substituent patterns of the instant Formula I required by either the current claim 11 or the current claim 12. Furthermore, the prior art does not teach compounds having the substituent patterns of the instant Formula I required by either the current claim 11 or the current claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786